GOODE, J.
— This is an action on a fire insurance policy to recover damages sustained by the burning of the insured property, a dwelling. We are of the opinion that the record is not in a condition for the appel*90lant’s exceptions to be reviewed. The record proper, on which the judgment for respondent rests, exhibits no defect to invalidate the judgment. The case is here on a short transcript and the abstract furnished by the appellant does not show, other than by recitals in the bill of exceptions, the filing of either a motion for new trial or of the bill itself. But on turning to the transcript we see that the appellant was granted leave to file a bill of exceptions on or before February 8,1904. The recital in the bill shows it was filed February 18, 1904, or ten days too late. So if we could be governed by what the bill states, as we cannot be, we should have to hold it was filed out of time. There are other grave omissions from the record proper.
The judgment is affirmed.
All concur.